In the petition to rehear this case it is said: "The amount of money involved in this appeal is very little, and if that was all that was involved, this company would not have appealed the case to this Court. The real question is one that is vital to the proper operation of trains in the real interest of the traveling public; that question is this: May any and all local agents of railroads abolish or change the published schedules of its trains?"
We think the learned counsel for defendant have misconstrued our opinion. We have not decided that local agents of railroads may abolish or change the published schedules of trains. The decision in this case is made to rest exclusively upon the unwarranted negligence of the defendant's agent in misdirecting plaintiff in respect to the schedules of its trains. A cursory reading of the opinion, we think, makes that manifest.
   Petition dismissed. (706)